IN THE SUPREME COURT OF IOWA
                              No. 18–1416

                          Filed June 12, 2020


HAROLD YOUNGBLUT,

      Appellee,

vs.

LEONARD YOUNGBLUT,

      Appellant.

      Appeal from the Iowa District Court for Black Hawk County,

Andrea J. Dryer, Judge.



      A beneficiary under a will appeals a judgment entered on a jury

verdict on a claim of tortious interference with inheritance. REVERSED

AND REMANDED.



      Philip A. Burian and Robert S. Hatala of Simmons Perrine Moyer

Bergman, PLC, Cedar Rapids, for appellant.


      David J. Dutton and Nathan J. Schroeder of Dutton, Daniels, Hines,

Kalkhoff, Cook & Swanson, P.L.C., Waterloo, for appellee.
                                         2

MANSFIELD, Justice.

         I. Introduction.

         This case presents the question whether a disappointed heir can

decline to pursue a will contest and instead bring a later, separate lawsuit

against one or more favored heirs for wrongfully inducing the testator to

execute that will. After careful review of the Iowa Probate Code, recent

authority, and underlying policy considerations, we conclude that such a

“probate bypass” should not be permitted. Accordingly, we hold that a

claim alleging that the decedent’s will resulted from tortious interference

by a beneficiary must be joined with a timely will contest; otherwise, it is

barred. For this reason, we reverse the judgment in favor of the plaintiff

in this case and remand for further proceedings.

         II. Facts and Procedural Background.

         As the caption might suggest, this case involves an intrafamily

dispute. The parties are two brothers, Harold and Leonard Youngblut.

Their parents, Earl and Agnes Youngblut, were successful farmers in

Black Hawk and Tama Counties for many years until they died a day apart

from each other in 2014.

         During their lifetime, Earl and Agnes accumulated approximately

385 acres of farmland in Black Hawk County. These included the 155-

acre “Peters Farm,” and another farm comprising some 230 acres that

contained the acreage where they lived. Earl and Agnes also owned about

150 acres of farmland in Tama County. In addition to the 535 acres owned

outright, Earl and Agnes also rented other land for farming purposes;

altogether their annual farming operation typically covered 1500 to 1800

acres.

         Earl   and   Agnes   parented   twelve   children,   three   of   whom

predeceased them. Plaintiff Harold and defendant Leonard were the only
                                       3

two surviving sons. From a young age, both Harold and Leonard were

involved in working the family farm.

      In 1980, Earl and Agnes formed a corporation, Youngblut Farmland

Ltd. (YFL) and transferred most of their farm-related assets into it. These

included the Black Hawk County farmland and their farm equipment. Earl

and Agnes retained in their own names the Tama County farmland,

dubbed the “South Farm.”

      Both Harold and Leonard continued to work on the Youngblut family

farm as adults. Harold participated continuously except for about seven

or eight years during the farm crisis of the 1980s when he moved out of

state and took on other work. Upon his return to Iowa in 1992 or 1993,

he resumed farming on the family farm.

      Leonard worked on the family farm through the 1980s and most of

the 1990s. In 1998, he left over a dispute with Harold. Thereafter he

turned to other employment in Black Hawk and Tama Counties and did

not return to farming.

      Beginning in the 1980s, as a form of estate planning, Earl and Agnes

regularly transferred shares in YFL to their children. By 2002, Harold was

actually managing YFL and the family farming operation; he became the

president of YFL in 2006. Earl and Agnes anticipated that Harold would

ultimately control YFL, while the other children would have their shares

redeemed in cash.    Meanwhile, with Harold as president, YFL pledged

assets and loaned money to support Harold’s personal business ventures,

including land development and a Gold’s Gym.

      In 2010, one of Earl and Agnes’s daughters died, and her YFL shares

were redeemed by the corporation. In 2011, Earl and Agnes executed new

mirror wills. In the 2011 wills they left their property to each other, but

upon the last of them to die, their YFL shares and the South Farm passed
                                     4

to Harold, while the rest and residue of the estate would be divided equally

among Leonard and the other children.            By this time, Earl was

approaching ninety years old and totally retired from farming; Harold later

recalled that 2011 or 2012 was the last time Earl drove the combine at

harvest.

      In March 2013, Leonard sent an email to his siblings that he labeled,

inaptly, as a “Family Togetherness Plan.” This email criticized the manner

in which YFL had been run, accused Earl of sexism, and attacked Harold

over his religion. Leonard proposed a new distribution of the family assets

among the siblings.    Under it, Harold would receive the Peters Farm,

Leonard would receive the South Farm, and the daughters would receive

everything else. Leonard’s email also threatened litigation.

      Later that year, arrangements were made to redeem the YFL shares

owned by the remaining seven daughters.           Accordingly, two of the

daughters were cashed out for $250,000 each; the other five received

$50,000 down with the $200,000 balance to be paid in installments over

ten years. Following these redemptions, Earl owned 30.28% of YFL, Agnes

owned 30.28%, Harold owned 15.21%, Leonard owned 13.15%, and other

relatives owned the remaining 11.08%.

      In January 2014, Earl and Agnes moved into an assisted living home

with the help of Harold and Harold’s family. A scene arose when Leonard

showed up on moving day; he threatened to have Harold arrested. On

February 5, Leonard sent an email to the siblings disparaging Harold and

threatening legal action. After Earl and Agnes moved into the assisted

living home, Earl suffered a stroke. Agnes, meanwhile, was enduring the

effects of terminal cancer. Harold recalls “there were times where both of

them had difficulty understanding things.”
                                        5

         On February 22, Harold had his parents sign a four-year lease for

him to rent the South Farm. On March 5, Earl and Agnes also deeded the

house they had recently vacated to Harold.

         Two days later, on March 7, Earl and Agnes executed new mirror

wills.    Like the 2011 mirror wills, the 2014 mirror wills provided that

Harold would receive his parents’ YFL shares. However, the South Farm

would now go to Leonard provided he tendered his YFL stock to Harold for

one dollar. The rest and residue of the estate would be divided among the

seven daughters. Finally, each of the new wills contained an in terrorem

clause:

         Should any person contest the validity of this Last Will and
         Testament, any provisions made for said person under the
         terms of this Last Will and Testament shall lapse, and said
         person shall be treated as if he or she had predeceased me,
         leaving no issue him or her surviving me.

         Harold found out in March that his parents were contemplating

changing their wills:

               Q. Did you know what changes your parents were going
         to make in that will change in March of 2014? A. The only
         thing that was ever circulated was about Leonard getting the
         South Farm.

              Q. Did your parents ever say specifically that that was
         the change they were going to make?          A. And I don’t
         remember if it was before or after, but yes.

               Q. And tell us what you were told and by whom.
         A. That, you know, the girls and Leonard all felt that he
         should get the farm and that I was just a greedy SOB if I didn’t
         just say “okay,” and that, you know, they just -- at one point
         Mom said to me, “I just want them to shut up and go away,”
         is how she phrased it.

         By May, Harold was aware of the actual terms of the new will and

believed Leonard and his sisters had improperly influenced their parents.
                                     6

      On June 1, Earl passed away. Agnes died the following day. Their

2014 mirror wills were probated.

      The statutory deadline for contesting the will of Agnes (the last to

die) was October 20. Prior to that time, Harold consulted an attorney

about contesting the will. He decided not to, in part because of a concern

that he could end up being disinherited under the in terrorem clause if the

contest failed.

      In March 2015, Leonard tendered his YFL shares to Harold for $1

and received title to the South Farm. Harold estimated that YFL at that

time might be worth between $5.6 million and $6 million and the shares

he received from Leonard were worth $400,000.

      Eight days after receiving Leonard’s YFL shares on March 25, Harold

sued Leonard and three of his sisters on April 2 in the Iowa District Court

for Black Hawk County for tortious interference with an inheritance. The

suit alleged that the defendants “engaged in conduct designed to defeat

their parents’ Estate Plan and to substitute their own plan which would

inure to their own benefit.” It alleged that they “exert[ed] undue influence

on their parents to change their Estate Plan.” It further alleged that they

“intentionally, improperly and maliciously interfered with the Wills and

bequests of their parents, Earl and Agnes Youngblut, and . . . substituted

their own testamentary plan for their own benefit.”

      The three sisters reached settlements with Harold totaling $80,000

and were dismissed before trial. Meanwhile, Leonard moved for summary

judgment.    He asserted that Harold was barred from seeking tortious-

interference damages based on the change of estate plan reflected in the

2014 wills because he had failed to file a timely will contest. Leonard also

asserted that Harold was estopped from claiming the 2014 wills were the

product of tortious interference after accepting the benefits thereunder,
                                      7

specifically the opportunity to obtain Leonard’s YFL shares for $1.

Leonard’s motion was denied, and the case against Leonard proceeded to

a jury trial.

       At the close of evidence, Leonard moved unsuccessfully for a

directed verdict on the same grounds he had previously urged for

summary judgment. The jury was instructed that for Harold to recover,

he had to prove that Leonard “intentionally interfered with the expected

inheritance by the wrongful means of A. defamation, or B. fraud, or

C. duress, or D. undue influence for the purpose of inducing Agnes

Youngblut to make a change to her will.” The jury was also instructed that

       [a] lawsuit for intentional interference with a bequest or
       inheritance is not the same as an action to contest or set aside
       a will. It is an independent cause of action that focuses on a
       wrongdoer’s unlawful intent to prevent another from receiving
       a request or inheritance rather than on the mental state of the
       maker of the will.

Additionally, the jury was told that if it found for Harold on his claim, it

should award as actual damages “the loss of the inheritance that he

expected to receive, minus the value of the [YFL] stock that he received

from Leonard Youngblut.”

       The jury returned a verdict in favor of Harold in the amount of

$396,086.88, plus punitive damages of $200,000. Leonard moved for a

new trial. He also asked the district court to offset the $80,000 in prior

settlements. The district court denied both motions. Leonard appealed,

and we retained the appeal.

       III. Standard of Review.

       “We review a denial of a motion for directed verdict for correction of

errors at law.” Fry v. Blauvelt, 818 N.W.2d 123, 134 (Iowa 2012).
                                          8

       IV. Legal Analysis.

       Leonard argues Harold cannot intentionally forego a timely contest

to Agnes’s 2014 will and later bring a suit for tortious interference against

a beneficiary of that will on the theory that the beneficiary exercised

improper and undue influence over the testator. Alternatively, Leonard

argues that Harold’s acceptance of benefits under the will estops him from

claiming that the will was induced by tortious interference.                  Finally,

Leonard argues that even if we uphold the jury verdict against him, he is

entitled to an offset for the $80,000 in settlements his sisters paid to

Harold. For purposes of this appeal, we reach only the first argument.

       A. The Legal Landscape in Iowa. Iowa Code sections 633.308

through 633.320 govern actions to set aside or contest wills. Iowa Code

§§ 633.308–.320 (2015). Section 633.311 provides that a will contest is

triable at law. Id. § 633.311. Section 633.309 provides that a will contest

must be filed

       within the later to occur of four months from the date of
       second publication of notice of admission of the will to probate
       or one month following the mailing of the notice to all heirs of
       the decedent and devisees under the will whose identities are
       reasonably ascertainable.

Id. § 633.309. Harold declined to bring a will contest and instead allowed

the October 20, 2014 deadline to lapse. 1

       Nearly five decades ago, in Gigilos v. Stavropoulos, we held that heirs

of a decedent could not bring a separate, stand-alone fraud action against

the executor and beneficiary of a will. 204 N.W.2d 619, 622 (Iowa 1973).


       1As noted, the record suggests that Harold may have been concerned about the in
terrorem clause in the will. There is Iowa precedent that such clauses have no effect
where the contest is pursued in good faith and on probable cause. See Geisinger v.
Geisinger, 241 Iowa 283, 294, 41 N.W.2d 86, 93 (1950); In re Cocklin’s Estate, 236 Iowa
98, 111–12, 17 N.W.2d 129, 135–36 (1945); see also In re Estate of Spencer, 232 N.W.2d
491, 499 (Iowa 1975).
                                      9

The heirs alleged that the will was forged and sought “damages for the

value of the estate and . . . exemplary damages against [the

executor/beneficiary] and the two attesting witnesses to the will.” Id. at

620. We reasoned,

      It is clear the action is a collateral attack on the order
      admitting the will to probate. A direct attack was available to
      plaintiffs in the form of an action to set aside the will. It
      appears such a direct attack was later separately undertaken
      but the plaintiffs have not succeeded in contesting the will.
      We note the will contest resulted in a verdict in favor of the
      proponents and that verdict is now the subject of post-trial
      motions in district court. The first question is whether
      plaintiffs’ claim will be heard unless and until the order
      admitting the will is set aside. The clear answer is that it will
      not.

             ....

             “The general rule is that a judgment or decree admitting
      a will to probate, when made by a court having jurisdiction
      thereof, may be attacked only in such direct proceedings as
      are authorized by a statute, and is not open to attack or
      impeachment in a collateral proceeding . . . .”

Id. at 620–21 (quoting 95 C.J.S. Wills § 578, at 687).

      However, just a few years later, in Frohwein v. Haesemeyer, we

qualified the principle we had announced in Gigilos. 264 N.W.2d 792, 795

(Iowa 1978). The Frohwein case arose after the plaintiff filed a will contest,
which was dismissed on the basis of the statute of limitations. Id. at 793–

94.   The plaintiff then brought a separate lawsuit alleging that “the

defendants maliciously, fraudulently, and unlawfully through deceit and

undue influence” caused the decedent to revoke her prior will and leave

her entire estate to one of the defendants. Id. at 794. We held that the

trial court erred in transferring the claim to probate and dismissing it. Id.

at 795–96. We said that Gigilos was distinguishable, “since we do not view

the law action instituted by the plaintiff here as a collateral attack on the

probate order although the allegations of plaintiff’s petition in the law
                                     10

action could have been presented in a will contest.”       Id. at 795.   We

explained that “an independent cause of action for the wrongful

interference with a bequest does exist.” Id.

      Subsequently, in Huffey v. Lea, we squarely confronted the issue of

“whether the doctrine of claim preclusion prevents an action for tortious

interference with a bequest when the action is not brought with the

underlying will contest.” 491 N.W.2d 518, 519 (Iowa 1992) (en banc). In

June 1986, the decedent had executed a will providing that the family farm

would go to her nephew. Id. In July 1986, the decedent had executed

another will revoking the prior will and transferring the farm to her brother

and his children. Id. After the decedent passed away in August 1986, the

July will was admitted to probate.        Id.   However, the nephew was

successful in contesting the will and getting it set aside. Id. Thereafter

the nephew sued the brother and his family for tortious interference. Id.

at 519–20.    The district court dismissed the lawsuit based on claim

preclusion, and the nephew appealed. Id. at 520.

      We reversed.     Id. at 519.    We first noted that Frohwein had

“recognized a law action for tortious interference with a bequest.” Id. at

520. We also pointed out the Restatement (Second) of Torts approved of

this action, noting that section 774B provides,

      One who by fraud[, duress] or other tortious means
      intentionally prevents another from receiving from a third
      person an inheritance or gift that he would otherwise have
      received is subject to liability to others for the loss of the
      inheritance or gift.

Id. (quoting Restatement (Second) of Torts § 774B, at 58 (Am. Law Inst.

1979)). Next we applied the “same evidence” test and found that a will

contest and an intentional-interference case involved “differences in

proof”:
                                    11
             When a will is contested on grounds of undue influence
      and lack of testamentary capacity, as it was here, the required
      proof focuses on the testator’s mental strength and intent and
      whether infirmities or undue influence have affected the
      disposition of property under the will. The necessary proof in
      an action for intentional interference with a bequest or devise
      focuses on the fraud, duress, or other tortious means
      intentionally used by the alleged wrongdoer in depriving
      another from receiving from a third person an inheritance or
      gift. Stated simply, in a will contest, the testator’s intent or
      mental state is the key issue; in an intentional interference
      case, the wrongdoer’s unlawful intent to prevent another from
      receiving an inheritance is the key issue. Because of the
      differences in proof, the actions are not the same nor will the
      same evidence necessarily support both actions.

Id. at 521 (citations omitted).

      There was a dissenting view.       See id. at 523 (McGiverin, C.J.,

dissenting).   The dissent argued that the tortious-interference claim

should not go forward because “[a]n adequate remedy has already been

provided.” Id. at 524 (emphasis omitted). It also maintained that “[c]laim

preclusion bars the present action.” Id. at 525 (emphasis omitted). The

dissent explained,

            I believe Huffey’s action for tortious interference with a
      bequest constitutes basically the same “claim” as the undue
      influence claim upon which his prior will contest was
      based. . . .

             Although the legal elements of each claim do not parallel
      one another with mathematical precision, it is apparent from
      the general nature of each, and from review of the pleaded
      facts in this case, that a law action for tortious interference
      with a bequest necessarily must be supported by the same
      facts and evidence supporting a will contest in probate based
      on undue influence.

Id. The dissent added, “[T]he district court would have had jurisdiction of

both claims had they both been brought at the same time.” Id. at 527.

      Also, Huffey was at odds with a decision we had rendered just the

year before reiterating the vitality of Gigilos.   See Abel v. Bittner, 470

N.W.2d 348, 351 (Iowa 1991).      In Abel, the beneficiaries under a will
                                          12

brought a contest challenging three codicils to that will. Id. at 349. The

first codicil eliminated their bequest; the second and third codicils

reaffirmed the first codicil. Id. Later, the beneficiaries brought a law action

seeking damages for tortious interference with an inheritance expectancy.

Id.   Still later, they dropped their challenges in the will contest to the

second and third codicils. Id. at 350. At this point, the district court

granted summary judgment to the defendant on all remaining claims. Id.

         We affirmed. Id. at 351. We agreed with the district court that under

the doctrine of reaffirmation, the will contest could not proceed as to the

first codicil once the beneficiaries had withdrawn their challenges to the

second and third codicils. Id. Relying on Gigilos, we also held that the

disposition of the will contest in the defendants’ favor doomed the

plaintiffs’ tortious-interference claim. Id. We stated that the defendants

“were also entitled to judgment as a matter of law in the law action as a

result    of   the   rule   prohibiting   collateral   attack   on   testamentary

dispositions.” Id. Huffey didn’t discuss Abel despite the inconsistency

between the two decisions.

         Since Huffey was decided in 1992, we have not heard on appeal

another tortious-interference-with-inheritance claim. In Turner v. Iowa

State Bank & Trust Co. of Fairfield, we did cite Huffey with approval. 743

N.W.2d 1, 6 (Iowa 2007) (citing Huffey, 491 N.W.2d at 520 (majority

opinion), as “reaffirming that Iowa recognizes an independent action

outside the probate code for tortious interference with a bequest”).

         B. Recent Developments in this Area of the Law. The district

court relied on Frohwein and Huffey in ruling that Leonard was not entitled

to judgment as a matter of law. Leonard argues there have been significant

developments in the law since those cases were decided.
                                     13

      For one thing, the Restatement (Third) of Torts has moved away from

the position of the Restatement (Second) of Torts that we relied upon in

Frohwein. See Restatement (Third) of Torts: Liab. for Econ. Harm § 19, at

160–61 (Am. Law Inst. 2020). The Third Restatement limits the ability to

pursue a claim for tortious interference with an inheritance or gift: “A claim

under this Section is not available to a plaintiff who had the right to seek

a remedy for the same claim in a probate court.” Id. § 19(2). Comment c

to this section adds,

      Thus if the defendant coerced the decedent into executing a
      will that excluded the plaintiff, the plaintiff’s appropriate
      response is a claim to that effect in the probate court where
      the will is tested. A claim in tort is not available.

            ....

            A proceeding in probate is considered available, for
      purposes of this Section, even if it offers less generous relief
      than would be attainable in tort. Nor does a probate court
      become unavailable because the limitations period has
      expired for pursuing a claim there. If a claim falls within a
      probate court’s jurisdiction, or would have if timely,
      permitting a suit in tort is not appropriate.

Id. § 19 cmt. c, at 162–63.     The reporter’s note states, “This Section

emphasizes the importance of limiting tort claims to avoid interference

with other mechanisms for resolving disputes about inheritances.”          Id.

§ 19 reporter’s note a, at 166. The reporter’s note further states that the

“contrary view” in Huffey is being “disapproved here.” Id. § 19 reporter’s

note c, at 167.

      When new iterations of the Restatement of Torts appear, we have

often cited and relied on them in our decisions.       See, e.g., Ludman v.

Davenport Assumption High Sch., 895 N.W.2d 902, 910 (Iowa 2017);

Dinsdale Const., LLC v. Lumber Specialties, Ltd., 888 N.W.2d 644, 653 n.12

(Iowa 2016); Winger v. CM Holdings, L.L.C., 881 N.W.2d 433, 447 (Iowa
                                    14

2016); Estate of McFarlin v. State, 881 N.W.2d 51, 60 (Iowa 2016); Mulhern

v. Catholic Health Initiatives, 799 N.W.2d 104, 114 (Iowa 2011); Van Fossen

v. MidAm. Energy Co., 777 N.W.2d 689, 697 n.8 (Iowa 2009); Thompson v.

Kaczinski, 774 N.W.2d 829, 838 (Iowa 2009); Wright v. Brooke Grp. Ltd.,

652 N.W.2d 159, 169 (Iowa 2002).

      Also, a thoughtful scholarly article in the Stanford Law Review has

criticized the conceptual basis for the tort. See John C.P. Goldberg &

Robert H. Sitkoff, Torts and Estates: Remedying Wrongful Interference with

Inheritance, 65 Stan. L. Rev. 335, 337 (2013) [hereinafter Goldberg &

Sitkoff] (“[W]e argue that the interference-with-inheritance tort should be

repudiated.”). The professors write,

      [I]n almost any circumstance in which a prospective
      beneficiary could make out a tort claim to remedy wrongful
      interference with an expected inheritance, those same
      interests could be vindicated through the traditional
      inheritance law procedures of a probate will contest or an
      action in restitution. . . .

            What makes the redundancy between tort law and
      inheritance law pernicious is that tort, as a general law of
      wrongful injury, is ill-suited to posthumous reconstruction of
      the true intent of a decedent. Such an undertaking, which is
      hampered by the inability of the decedent to give testimony to
      authenticate or clarify his intentions, requires the court to
      distinguish between legitimate persuasion and “undue
      influence” or “duress,” and to do so in the context of nuanced
      family dynamics and customs that are often inaccessible to
      outsiders. In contrast to tort law, inheritance law has
      developed a host of specialized doctrines and procedures to
      deal with these difficulties. There is thus little reason to
      suppose that tort concepts and procedures, which have
      developed primarily to deal with less subtle forms of injurious
      misconduct, will help courts better distinguish a bona fide
      claim of wrongful interference from a strike suit by a
      disappointed expectant beneficiary.

             Because the interference-with-inheritance tort changes
      the rules under which inheritance disputes are litigated and
      offers different remedies than inheritance law, recognition of
      the tort is in truth recognition of a rival legal regime for
      addressing these same problems.          The tort allows a
                                       15
      disappointed expectant beneficiary to choose his preferred
      rules of procedure and potential remedies—the specialized
      rules of inheritance law, or the general civil litigation rules of
      tort law. This development is troubling because it has arisen
      without consideration of the reasons for the specialized rules
      of inheritance law. Courts have offered little justification for
      the creation of this alternative regime. Some have reasoned,
      incoherently, that the tort is redundant with inheritance law
      yet necessary to fill gaps in that law. Other courts have
      allowed interference claims to proceed under different rules
      and to obtain different remedies for no other reason than the
      plaintiff chose to sue in tort rather than to bring a will contest
      or an action in restitution.

Id. at 338–39 (footnote omitted). Huffey is singled out for criticism in the

article: “A clearer example of the tort overriding purposeful limitations

within inheritance law could scarcely be imagined.” Id. at 379.

      Another    commentator     has    expressed    misgivings    about    the

intentional-interference-with-inheritance claim for related reasons:

             One frequently cited reason for allowing recovery for
      intentional interference with inheritance is that every wrong
      should have a remedy. Yet the facts giving rise to the tort are
      often identical to facts giving rise to a will contest. If either
      action would provide an adequate remedy, the plaintiff should
      be limited to the probate action because that is the preferred
      method for resolving issues related to wills.

Nita Ledford, Note, Intentional Interference with Inheritance, 30 Real Prop.,

Prob. & Tr. J. 325, 340 (1995) (footnotes omitted).

      A third commentator would allow the tort even if a probate

proceeding provides a remedy—but only after exhausting the probate

remedy first:

             In some cases involving direct interference with a
      testator’s testamentary intent, the person injured by the
      conduct could obtain relief in probate. For example, the
      intestate heir who can oppose a will that the testator was
      tortiously induced to execute would have probate relief
      available. The claimant would have standing in probate, and
      defeating the will could give the claimant the benefit he
      expected, although he won’t recover punitive damages and
      attorney’s fees without a trip to civil court, if such is permitted
                                    16
      in his jurisdiction. In these cases, the claimant should
      exhaust probate before any resort to civil court.

Irene D. Johnson, Tortious Interference with Expectancy of Inheritance or

Gift—Suggestions for Resort to the Tort, 39 U. Tol. L. Rev. 769, 789 (2008).

      Additionally, enthusiasm for the tort appears to be waning in the

most recent decisions from other jurisdictions.       Recently, the South

Dakota Supreme Court, in answering a certified question, decided it would

not adopt the tort of intentional interference with an inheritance. In re

Certification of Question of Law from the U.S. Dist. Ct., 931 N.W.2d 510,
518 (S.D. 2019).      Among other things, our South Dakota colleagues

observed that recognition of the tort would undermine the legislature’s

plan to have expeditious trust administration following death. Id. at 517–

18. The court elaborated,

      Thomas suggests the tort action would not run afoul of this
      legislative policy because the claim would lie against the
      individual wrongdoer rather than the trust. However, his
      suggestion, alone, does not lead us to conclude that the
      expeditious administration of trusts prioritized by the
      Legislature would be unaffected by recognizing the tort. Most
      importantly, Thomas makes no claim that he was unable to
      challenge the trust in this case because of the shortened
      repose period, and he only hypothesizes that a future litigant
      could be denied a remedy because of the repose period.

Id. at 518.

      The Kentucky Court of Appeals also declined to recognize the tort

last year. See Dickson v. Shook, ___ S.W.3d ___, ___, 2019 WL 1412497,
at *6 (Ky. Ct. App. Mar. 29, 2019). The court emphasized that it “has not

hesitated, on occasion, to recognize torts for the first time.” Id. But it

observed that the legislature had already provided a remedy through the

probate system. Id.

      Likewise, four years ago, in Archer v. Anderson, the Texas Supreme

Court discussed the Goldberg and Sitkoff article at length, overruled
                                     17

several Texas Court of Appeals decisions, and concluded that “[t]he tort of

intentional interference with inheritance is not recognized in Texas.” 556

S.W.3d 228, 231–32, 234–35, 239 (Tex. 2018). The court characterized

the appellants’ position as an “argument . . . for a different probate process

than the Legislature has created.” Id. at 238. A concurring opinion would

have disallowed the claim where the plaintiff had “adequate remedies

otherwise” through the probate system but left open the possibility of a

claim in other circumstances where “the tort would provide the only

avenue for relief.” Id. at 240, 245 (Johnson, J., concurring).

      The year before that, in Litherland v. Jurgens, the Nebraska Supreme

Court “decline[d] to adopt the tort of intentional interference with an

inheritance.” 869 N.W.2d 92, 99 (Neb. 2015). The court observed that

“[t]he remedies available . . . in the probate court were adequate.” Id. at

97. It noted its “general preference for resolving disputes pertaining to

wills and inheritances in probate court.” Id.

      Additionally, in 2016, in Villarreal v. United Fire & Casualty Co., we

embraced the view of the Restatement (Second) of Judgments section 24

and held that a policyholder seeking recovery of benefits from an insurer

had to bring a bad-faith claim together with the breach-of-contract claim

to avoid the potential effects of claim preclusion when both claims arose

out of the same transaction.     873 N.W.2d 714, 719–22, 728–29 (Iowa

2016). It did not matter that bad faith would require “some additional

proof.” Id. at 729. We explained, “Perfect identity of evidence is not the

standard in Iowa for whether claim preclusion applies.” Id.

      A dissenting opinion in Villarreal remarked that “[t]he majority

opinion in this case essentially adopts the view espoused by the Huffey

dissent.” Id. at 737 n.8 (Appel, J., dissenting). It added, “Whether Huffey

is good law after today is unclear.” Id.
                                     18

      C. Should Tortious Interference Be Allowed to Bypass a Will

Contest? In considering what the status of Frohwein and Huffey should

be today, we are not persuaded by those courts and commentators who

see no role for the tort of intentional interference with an inheritance. The

tort has value in circumstances when a probate proceeding cannot provide

an adequate remedy. But it should not be a de facto substitute for a will

contest. There are several reasons for this.

      First, probate is meant to provide a prompt, efficient, centralized way

of resolving issues relating to a decedent’s estate and getting the estate

distributed. That is one reason for the tight deadlines in probate. See,

e.g., Iowa Code §§ 633.309, .355, .410(1). For example, creditors generally

have only four months from the date of the second publication of the notice

to creditors to bring claims. Id. § 633.410(1). They can file a separate

action outside probate court, but the same deadline applies.               Id.

§ 633.415(2). Unless the court for cause shown determines otherwise, “the

personal representative shall deliver all specifically devised property to the

devisees entitled thereto after the expiration of twelve months from the

date of appointment of the personal representative.”          Id. § 633.355.

Allowing a separate, subsequent challenge to the will’s plan of distribution

based on a theory of tortious interference could defeat this purpose.

      In In re Estate of Thompson, we reinforced the importance of these

deadlines by holding that the doctrine of fraudulent concealment could

not extend the time for challenging a will. 346 N.W.2d 5, 8 (Iowa 1984).

We explained, “The primary motivation for litigants in will contest

challenges is dissatisfaction with the contents of the will, a circumstance

which can ordinarily be relied upon to trigger any existing challenge within

the statutory period.”
                                     19

Id. The same basic point applies here. When a tortious-interference claim

is based on “dissatisfaction with the contents of the will,” there is no

reason it cannot be joined with and brought at the same time as the

challenge to the will itself. Efficiency favors this outcome.      There is a

benefit in knowing that if the statutory deadline passes without event, the

testamentary plan of distribution will not be disturbed either by a will

contest or by an action that seeks equivalent damages on equivalent

grounds.

      Second, undue influence is a well-developed probate concept. We

have discussed its elements in depth in many cases. See, e.g., Burkhalter

v. Burkhalter, 841 N.W.2d 93 (Iowa 2013). For example, in Burkhalter, we

reiterated prior law that causation must be “clearly” established in an

undue-influence case. Id. at 105–06. We elaborated as to why this was

so:

      A heightened causation element in undue influence cases
      makes sense. In cases involving challenges to wills based
      upon undue influence, the central issue is whether the acts of
      the testator were a product of free will or coercion. The
      testator, however, is not available to testify and, as a result, a
      speculative element is necessarily introduced into the claim.
      As colorfully noted in the commentary, will contests
      necessarily apply a “worst evidence” rule.

            Further, it is not always easy to distinguish ordinary
      permissible influences on a testator from improper coercion.
      The injection of the word “clearly” into the fourth element of
      undue influence is designed to add a measure of protection to
      the free will of a testator, filter out claims that are unduly
      speculative, and to prevent the doctrine from expanding
      beyond its limited scope.

Id. (citation omitted). Allowing a disappointed heir to pursue a separate

tortious-interference claim in lieu of an undue-influence claim would cut

against this reasoning.    After all, the same issues are present in both

cases—the testator who is “not available to testify” and the difficulty of
                                     20

“distinguish[ing] ordinary permissible influences . . . from improper

coercion.” See id. at 105.

      Third, as discussed above, Huffey’s foundation has been eroded

somewhat. Huffey relied on Restatement (Second) of Torts section 774B,

but the Third Restatement disavows this approach.          See Restatement

(Third) of Torts: Liab. for Econ. Harm § 19 reporter’s note a, at 166–67

(explaining the differences between section 19 and section 744B of the

Restatement (Second) of Torts).     We have already quoted the following

language from Huffey:

      Stated simply, in a will contest, the testator’s intent or mental
      state is the key issue; in an intentional interference case, the
      wrongdoer’s unlawful intent to prevent another from receiving
      an inheritance is the key issue. Because of the differences in
      proof, the actions are not the same nor will the same evidence
      necessarily support both actions.

491 N.W.2d at 521. On further reflection, we are not sure this language

is correct. To prevail either on an undue influence claim or a tortious-

interference claim where the plaintiff is challenging conduct leading to a

new will, the plaintiff must prove an outsider overcame the testator’s

independent will. See Burkhalter, 841 N.W.2d at 106 (“[U]ndue influence

must dominate the motives of the testator in executing his will.” (quoting

In re Estate of Davenport, 346 N.W.2d 530, 532 (Iowa 1984))); In re Estate

of Bayer, 574 N.W.2d 667, 671 (Iowa 1998) (“Undue influence must be

such as to substitute the will of the person exercising the influence for that

of the testator, thereby making the writing express, not the purpose and

intent of the testator, but that of the person exercising the influence.”

(quoting In re Estate of Davenport, 346 N.W.2d at 531–32)). If the will

reflects the true wishes of the testator, then no claim should lie, either for

undue influence or tortious interference. In short, the two claims involve

“ ‘a substantial overlap’ of proofs and witnesses” because a central issue
                                      21

is common to both claims. See Villarreal, 873 N.W.2d at 729 (majority

opinion) (quoting Restatement (Second) of Judgments § 24 cmt. b, at 199

(Am. Law Inst. 1982)).

      Fourth, we question how an action for tortious interference with an

inheritance—brought later as a belated substitute for a will contest—fits

into Iowa’s legislative scheme. The legislature has provided that a will

contest will be tried as a law action, so a jury trial is available anyway. See

Iowa Code § 633.311.      And when a will contest is brought, interested

parties, such as alleged wrongdoing beneficiaries, “shall be joined with

proponents [of the will] as defendants. Id. § 633.312. Furthermore, Iowa

Code section 633.487 is intended to give preclusive effect to the

“distribution” and “the list of heirs” as to all persons with notice upon court

approval of the final report. See id. § 633.487. The final probate decree,

in other words, has res judicata effect on everyone who has been given

notice. See In re Estate of Sampson, 838 N.W.2d 663, 667 (Iowa 2013)

(“[S]ection 633.487 essentially cuts off the rights of persons who received

notice of the final report to contest distribution or prior acts of

administration, except in the case of fraud.”). The section does not appear

to contemplate separate actions that would have the effect of overturning

the distribution carried out by a will. The majority opinions in Frohwein

and Huffey did not consider these points.

      For these reasons, we now hold that a party alleging a decedent’s

will was procured in whole or in part by tortious interference must join

such claim together with a timely will contest under Iowa Code

section 633.308. In doing so, we honor the legislature’s goal of prompt

and effective estate administration. We also adhere to the burden of proof
                                           22

considerations we discussed in depth in Burkhalter. 2                Additionally, we

acknowledge the persuasiveness of some recent scholarly views including

that of the Third Restatement. Lastly, we respect the directive in Iowa

Code section 633.487 that the distribution coming out of probate should

be a final and conclusive distribution unless a specific exception such as

reopening applies. See Iowa Code §§ 633.308., .487, .488, .489. To the

extent that Frohwein and Huffey are to the contrary, we overrule them.

       We emphasize what today’s decision does and does not hold.

Today’s decision is limited to claims that a party tortiously interfered with

an inheritance by inducing the decedent to execute a will through wrongful

means. 3 Also, today’s decision does not foreclose a plaintiff from pursuing

additional remedies via a tortious-interference claim. 4 It simply holds that

the claim of tortious interference must be joined with a timely will contest.

That was the position taken by the Huffey dissent. See 491 N.W.2d at 527

(McGiverin, C.J., dissenting).

       The Huffey dissent would have disallowed the tortious-interference

claim for “two main reasons”: it was unavailable under the facts of the case

and it was barred by the doctrine of claim preclusion. Id. at 524–27. Now

persuaded that the Huffey dissent was correct, we hold that the common
law and principles of claim preclusion do not permit a tortious-



       2To  ensure that this burden of proof is not diluted, a jury hearing both a will
contest and a tortious-interference-with-an-inheritance claim should be instructed not
to reach the tortious-interference claim if they uphold the will. It would not make sense
to have a carefully calibrated burden of proof for undue influence, as we discussed in
Burkhalter, while allowing that burden to be circumvented through a tortious-
interference action.
       3Generally    speaking, we agree with the authors of the Third Restatement that
where no claim is available in probate court for the conduct in question, then the claim
cannot be precluded by failure to bring the claim in probate court. See Restatement
(Third) of Torts: Liab. for Econ. Harm § 19 cmt. c.
       4Thus,   in an appropriate case, punitive damages could be available.
                                    23

interference-with-inheritance claim alleging an improperly obtained will to

go forward outside normal probate deadlines and proceedings.

      D. Deciding this Case. Applying this holding to the present case,

it is clear that Harold could have brought a will contest by the October 20,

2014 deadline. He consulted an attorney about doing so but did not go

forward. Harold argues that he didn’t know until February 2015 whether

Leonard intended to exercise his option under Agnes’s 2014 will to tender

his YFL stock to Harold and receive the South Farm. “[I]f Leonard did not

exercise the option, Harold’s inheritance would have been the same as it

was under Agnes’s 2011 will,” Harold contends.

      Harold’s argument does not persuade us for two reasons—one

factual and one legal. The factual reason is that Harold has not offered

competent proof he postponed bringing suit for this reason. Did Harold

really believe Leonard would use improper influence specifically to get

rights to the South Farm and then not exercise those rights? That runs

contrary to Harold’s entire theory of the case.

      The legal reason is that any challenge to a will may require the

challenger to act before contingencies under the estate plan are resolved.

See Iowa Code § 633.309.        Suppose Harold’s theory was a lack of

testamentary capacity with respect to the 2014 wills, rather than improper

and undue influence. In that event, there is no dispute he would have had

to initiate litigation by October 20, even though several months remained

for Leonard to exercise his option.      Obviously, if Leonard declined to

exercise the option, the litigation could be dropped.

      In sum, Harold’s tortious-interference claim was a de facto

substitute for a will contest based on undue influence.         One of the

“wrongful means” alleged was undue influence itself.       Another was its

cousin, duress. A third was fraud based on Leonard’s false threats to the
                                       24

family and false statements he had been promised the South Farm. And

the final was defamation, based on derogatory statements Leonard made

about Harold. As Harold’s attorney put it in closing,

          [W]e can tell whether or not the actions, the interference,
          which is caused by the defamation, the fraud, duress, and
          undue influence, produced the result that Leonard Youngblut
          wanted, and it did. He accomplished his goal by getting his
          parents to change their will, to give him the South Farm.

Harold’s attorney referred to a “one-year rant and campaign that Leonard

had, to try to convince and force his mother and his father to change their

wills.”

          It is possible that a defamation claim could have been asserted

against Leonard that would have been legally and factually distinct from

his alleged undue influence over the terms of Earl’s and Agnes’s 2014 wills.

But here, defamation was merely one of the wrongful means allegedly

deployed by Leonard to induce Earl and Agnes to execute the 2014 wills

and thereby deprive Harold of the South Farm.

          The petition alleged a single damages claim of tortious interference

with inheritance, coupled with an equitable claim seeking to impose a

constructive trust on the South Farm on the same grounds. The petition
alleged Leonard (and his siblings who settled) “intentionally, improperly

and maliciously interfered with the Wills and bequests of their parents,

Earl and Agnes Youngblut, and . . . substituted their own testamentary

plan for their own benefit.”

          At trial, Jury Instruction No. 28 made clear that the only actual

damages sought by Harold consisted of the “loss of the inheritance that he

expected to receive.” There was only one verdict form on liability: “Did

Harold Youngblut prove that Leonard Youngblut intentionally interfered

with Harold Youngblut’s expected bequest or inheritance under Agnes
                                      25

Youngblut’s will? Answer ‘yes’ or ‘no.’ ” In sum, this tortious-interference

claim challenged the will and nothing but the will.

         Whenever we overrule a precedent, it can affect litigants’ and

lawyers’ expectations. Harold may have relied on Frohwein and Huffey

when he decided not to bring a will contest. The Villarreal decision that

arguably presaged today’s outcome did not appear until 2016—after the

deadline to contest Agnes’s 2014 will had passed. But some other points

are worth noting.

         One is that Harold, unlike the plaintiffs in Frohwein and Huffey,

deliberately bypassed challenging the will in probate proceedings. In fact,

Harold accepted that will in the probate proceedings. When asked why he

tendered $1 for Leonard’s YFL stock, a concession he received in the 2014

will, he testified that he “was just following the will.” We need not decide

whether Harold’s acceptance of benefits under the 2014 will qualifies as a

legal estoppel against his later bringing a tortious-interference claim. See,

e.g., Hainer v. Iowa Legion of Honor, 78 Iowa 245, 252, 43 N.W. 185, 187

(1889) (“One who has taken a beneficial interest under a will is thereby

held to have confirmed and ratified every other part of the same, and he

will not be permitted to set up any right or claim of his own, however legal

and well founded it may otherwise have been, which would defeat or in

any way prevent the full operation of the will.” (quoting Bigelow, Estop.

642)).    It is sufficient for present purposes to note that Frohwein and

Huffey are distinguishable from the present case on their facts, and one

should not assume they would have controlled the outcome here.

         Also, the year before Huffey, another decision of ours had expressed

the view that a tortious-interference claim operates as an impermissible

collateral attack on a probate proceeding. See Abel, 470 N.W.2d at 351.
                                    26

And the contrary view set forth in Huffey, as noted, has been roundly

criticized. See Goldberg & Sitkoff, 65 Stan. L. Rev. at 379.
      Furthermore, Frohwein and Huffey did not involve interpretation of
a statute or a rule, the areas where historically we have been most
reluctant to disturb precedent. State v. Iowa Dist. Ct., 902 N.W.2d 811,
817–18 (Iowa 2017); Papillon v. Jones, 892 N.W.2d 763, 773 (Iowa 2017);
Bd. of Water Works Trs. of Des Moines v. Sac Cty. Bd. of Supervisors, 890
N.W.2d 50, 60–61 (Iowa 2017); Hedlund v. State, 875 N.W.2d 720, 725–27
(Iowa 2016); Doe v. New London Cmty. Sch. Dist., 848 N.W.2d 347, 355–
56, 356 (Iowa 2014); Ackelson v. Manley Toy Direct, L.L.C., 832 N.W.2d
678, 688 (Iowa 2013); Welch v. Iowa Dep’t of Transp., 801 N.W.2d 590,
599–600 (Iowa 2011); In re Estate of Vajgrt, 801 N.W.2d 570, 574 (Iowa
2011). Instead, Frohwein and Huffey were based on principles of common
law and judicial administration, areas where the law can evolve as courts
learn from experience. Our customary reluctance to overturn precedent
remains, but may have less force when we conclude the precedent was
erroneous and leads to undesirable results. See, e.g., Winger, 881 N.W.2d
at 448 (common law); Peoples Trust & Sav. Bank v. Sec. Sav. Bank, 815
N.W.2d 744, 754 (Iowa 2012) (judicial administration).         As we said in
Barreca v. Nickolas,

      We remain mindful of the importance of stare decisis as a force
      of stability and predictability in the law. Where persuasive
      reasons no longer support a discrete common law rule,
      however, we are not required to fetter ourselves to that rule
      simply for the sake of preserving past decisions.

683 N.W.2d 111, 122–23 (Iowa 2004). “The genius of the common law is

its flexibility and capacity for growth and adaptation.” Bearbower v. Merry,

266 N.W.2d 128, 129 (Iowa 1978) (en banc); see also Tyler J. Buller & Kelli

A. Huser, Stare Decisis in Iowa, 67 Drake L. Rev. 317, 322 (2019)

(“Common law cases tend to invoke moderately flexible or somewhat weak
                                          27

stare decisis because ‘judges are more akin to lawmakers’ in this context,

deciding policy questions with limited or no legislative direction.”). 5
       For the foregoing reasons, we hold that Harold’s claim for
interference with inheritance is barred because it was not brought in
conjunction with a timely will contest.            Leonard’s motion for directed
verdict should have been granted. We do not reach Leonard’s arguments
that Harold’s claim was barred by some form of estoppel or that the district
court should have offset the value of his three sisters’ settlements against
the actual damages award.
       V. Conclusion.
       We reverse the judgment entered below and remand for further
proceedings consistent with this opinion.
       REVERSED AND REMANDED.
       All justices concur except Appel and McDonald, JJ., who dissent in
separate dissenting opinions.




       5Also, as already noted, it would be inaccurate to say that we have had “forty

years” of continuous recognition of tortious interference with an inheritance as a valid
claim independent of probate proceedings. In 1991, Abel said otherwise. See Abel, 470
N.W.2d at 351.
                                    28

                                         #18–1416, Youngblut v. Youngblut

APPEL, Justice (dissenting).

      I respectfully dissent. In my view, the principles enunciated forty

years ago in Frohwein v. Haesemeyer, 264 N.W.2d 792 (Iowa 1978), and

twenty years ago in Huffey v. Lea, 491 N.W.2d 518 (Iowa 1992) (en banc),

should control the outcome in this case.

      I. Forty Years of Iowa Caselaw: Tortious Interference with
Expectancy in Inheritance as Claim Independent of and not Precluded
by Probate.

      In Frohwein, this court considered a case where the plaintiff claimed

that the defendant conspired to defraud him by tortiously causing the

testator to execute a will.     264 N.W.2d at 793.      The district court

transferred the case to the probate docket and granted summary judgment

to the defendant. Id. at 794.

      We reversed the district court. We recognized that collateral attacks

on an order admitting a will to probate are usually not permitted. Id. at

794–95. But we found this principle inapplicable under the facts. We

declared,

      [W]e do not view the law action instituted by the plaintiff here
      as a collateral attack on the probate order although the
      allegations of plaintiff’s petition in the law action could have
      been presented in a will contest. The plaintiff in this case
      based his law action on a claimed tortious interference with a
      bequest in his favor provided him in the prior will of the
      decedent . . . .

Id. at 795. The court in Frohwein further stated that we had recognized

the tort of wrongful interference with business advantage and that there

was “no compelling reason to decline to extend this concept to a non-

commercial context.” Id.

      We built on the Frohwein precedent in Huffey, where this court

considered whether claim preclusion prevented an action for tortious
                                     29

interference with a bequest when the action is not brought with the

underlying will contest. 491 N.W.2d at 519. In Huffey, the plaintiff had

already been successful in a will contest. Id. The plaintiff then filed the

tortious-interference action to obtain additional remedies against the

alleged tortfeasor. Id. at 519–20. The defendant argued that the plaintiff

was precluded from bringing the claim. Id. at 520.

      The Huffey court held that claim preclusion did not apply.

      Stated simply, in a will contest, the testator’s intent or mental
      state is the key issue; in an intentional interference case, the
      wrongdoer’s unlawful intent to prevent another from receiving
      an inheritance is the key issue. Because of the differences in
      proof, the actions are not the same nor will the same evidence
      necessarily support both actions.

Id. at 521.

      In addition to differences in proof, the Huffey court stressed

differences in remedies. The Huffey court noted that the plaintiff sought

attorney fees, the value of lost time, mental anguish incurred in contesting

a will, and punitive damages. Id. None of these remedies were available

in a will contest. Id. Among other things, we stated that “[w]e are strongly

committed to the rule that attorney fees are proper consequential damages

when a person, through the tort of another, was required to act in

protection of his or her interest by bringing or defending an action against

a third party.” Id. at 522.

      Importantly, the Huffey court examined cases that came to a

different result. The Huffey court recognized that some states did not

permit a claim outside of probate proceedings and explicitly rejected those

precedents. Id. at 521.

      The fact that Huffey involved a thorough airing of the issues is

further reflected in a dissent. Id. at 523 (McGiverin, C.J., dissenting). The

dissent challenged the two main propositions of the majority, namely, that
                                     30

the remedies in probate were not adequate and that claim preclusion was

not applicable. Id. at 524–27. The dissent further presented caselaw from

other jurisdictions supporting the view that the plaintiff’s claim should not

be permitted. Id.

      In addition, it is important to note that in Huffey, the court

considered the issue en banc.      Thus, clearly, the court identified the

questions presented as important and desired to provide an authoritative

precedent on the issues presented.

      II. Caselaw in Other Jurisdictions.

      As the majority correctly points out, there are cases in a number of

jurisdictions that are contrary to Frohwein and Huffey. Some states, like

the majority in this case, hold that probate provides the only avenue of

relief, while others require “exhaustion” of “adequate” probate remedies

before bringing a claim, and others still, like Huffey, allow a tortious-

interference claim after probate in order to provide a complete remedy. See

Irene D. Johnson, Tortious Interference with Expectancy of Inheritance or

Gift—Suggestions for Resort to the Tort, 39 U. Tol. L. Rev. 769, 775–76

n.60–63 (2008) (outlining extant caselaw on probate) [hereinafter Johnson,

Tortious Interference].

      But the approach in Frohwein and Huffey are not lone rangers. For

example, in Barone v. Barone, 294 S.E.2d 260 (W. Va. 1982), the West

Virginia Supreme Court of Appeals recognized the tort as independent of

the probate process. Id. at 411. In Plimpton v. Gerrard, 668 A.2d 882 (Me.

1995), the Supreme Judicial Court of Maine recognized the tort and

specifically held that Maine neither imposes an exhaustion requirement or

a requirement that the plaintiff show that the probate court remedy was

inadequate. Id. at 886–87. In Allen v. Hall, 974 P.2d 199 (Or. 1999) (en

banc), the Oregon Supreme Court, in recognizing the tort, stated,
                                     31
      If, as alleged here, a party has obtained the benefit of the
      testamentary intent rule by committing a tort against a third
      party, the policy of the law should be to provide an avenue for
      relief from the tortious act. To do so here still would give
      defendants all the benefits that the testamentary intent rule
      calls for them to receive. Once possessed of those benefits,
      however, defendants would be liable to respond in damages
      for torts that they may have committed—a separate legal
      inquiry with its own societal justifications.

Id. at 203.

      III. Remedial Differences Between Probate and Tort.

      There are major differences between a probate contest and the tort

of interference with an expectation of inheritance. A tort action is designed

to remedy a third-party wrong, while probate is intended to carry out the

testator’s intent. See Johnson, Tortious Interference, 39 U. Tol. L. Rev. at

771. In other words, the tort action is against an individual person, while

a probate proceeding is in rem.       Id. at 772.   The action for tortious

interference provides the remedy of damages against the wrongdoer and

not from the estate. Id. Further, the allocation of the costs of litigation is

materially different, with the estate bearing the cost of defense in a probate

proceeding while the potential wrongdoer bears the costs in a tort action.

Id. As emphatically pointed out in Huffey, recovery of plaintiff’s attorney

fees are available in the tort and not in probate.      491 N.W.2d at 522.

Punitive damages are also available in tort and not in probate proceedings.

Johnson, Tortious Interference, 39 U. Tol. L. Rev. at 772. As a result of the
potential of compensatory and punitive damages against the tortfeasor,

the tort has deterrent value which cannot be obtained in probate, where

the wrongdoer is a passive observer and bears no costs. Jury trial is also

available in tort and not in probate. Id. at 774. Importantly, the time for

making a claim in probate is much shorter than the statute of limitations

for intentional interference. Id.
                                      32

         The bottom line here is that the tort of interference with the

expectation of inheritance is materially different than a will contest, with

different structure, different purposes, and different remedies. Further,

while this case is postured as procedural, it has real substantive

implications. By significantly reducing the available remedies and altering

the decision-making process, the substance of the tort of intentional

interference with the expectation of inheritance has been undermined.

Clearly, the majority has less respect for the tort than the en banc Huffey

court.

         IV. Impact of Innovations of Restatement (Third) on Iowa Law.

         The Restatement (Second) of Torts section 774B provided that

         [o]ne who by fraud, duress or other tortious means
         intentionally prevents another from receiving from a third
         person an inheritance or gift that he would otherwise have
         received is subject to liability to the other for loss of the
         inheritance or gift.

Restatement (Second) of Torts § 774B, at 58 (Am. Law Inst. 1979). The

Frohwein and Huffey cases were consistent with the provisions of the

Restatement (Second). As the majority correctly points out, however, the

Restatement (Third) recognizes the tort but with a new wrinkle. Under the
Restatement (Third), the tort does not lie where a plaintiff “had the right

to seek a remedy for the same claim in a probate court.” Restatement

(Third) of Torts: Liab. for Econ. Harm § 19(2), at 161 (Am. Law Inst. 2020).

         The restatements of the American Law Institute (ALI) are often a

helpful resource in the fashioning of Iowa law. The ALI, however, is not an

Iowa court or the Iowa legislature. Here, the approach in Frohwein has

been part of the Iowa legal landscape for forty years and was reinforced in

Huffey twenty years ago. The Huffey case involved consideration by the

court en banc and thoroughly explored the issue and the caselaw. The
                                     33

legislature has had over forty years to correct any error if it so chose. It

has not acted. While not binding, we ordinarily give weight to legislative

inaction. See State v. Iowa Dist. Ct., 902 N.W.2d 811, 818 (Iowa 2017)

(finding legislative acquiescence with statute in effect for ten years without

legislative change); Ackelson v. Manley Toy Direct, L.L.C., 832 N.W.2d 678,

688 (Iowa 2013) (“When many years pass following such a case without a

legislative response, we assume the legislature has acquiesced in our

interpretation.”). I regard legislative inaction as a more powerful factor in

this case than the revisions to the Restatement of Torts by ALI.

      V. Impact of Villarreal.

      In Villarreal v. United Fire & Casualty Co., 873 N.W.2d 714 (Iowa

2016), a majority of this court, wrongly in my view, reinvented our claim-

preclusion doctrine and held that a first-party bad-faith action against an

insurance carrier must be joined with the underlying breach-of-contract

action. Id. at 730. I need not repeat the views I expressed in the dissent

in Villarreal, which I incorporate here in full. Id. at 731–41 (Appel, J.,

dissenting).

      The approach in Villarreal casts a shadow over this case. But this

case is distinguishable from Villarreal.     In Villarreal, the plaintiff was

simply required to bring a bad-faith action in the same proceeding as the

underlying breach-of-contract claim. Id. at 730 (majority opinion). The

substance of the bad-faith claim was not affected at all. Here, however,

the nature of the litigation changes significantly if a plaintiff alleging

intentional interference with an expectation of inheritance is forced to

bring the claim in probate.      As noted above, the remedies are less

favorable, the costs of defense are allocated differently, and the deterrence

function of the tort is undermined. I would limit Villarreal to cases where
                                     34

claims can be joined without undermining the purposes of the tort, altering

the burdens of defense, and limiting the remedies available to the plaintiff.

      VI. Conclusion.

      For the above reasons, I would follow our precedent in Frohwein and

Huffey and affirm the ruling of the district court.
                                      35

                                           #18–1416, Youngblut v. Youngblut

McDONALD, Justice (dissenting).

      Stare decisis et non quieta movere: “to stand by the thing decided

and not disturb the calm.” Ramos v. Louisiana, 590 U.S. ___, ___, 140

S. Ct. 1390, 1411 (2020) (Kavanaugh, J., concurring in part). The doctrine

of stare decisis holds that courts should defer to precedent. The doctrine

has much to commend it. See State v. Gaskins, 866 N.W.2d 1, 39–40 (Iowa

2015) (Waterman, J., dissenting) (summarizing “values fostered by stare

decisis”).   Among other things, stare decisis advances stability and

consistency in the law. See Miller v. Westfield Ins., 606 N.W.2d 301, 310

(Iowa 2000) (Cady, J., dissenting). It increases efficiency in the decision-

making process.     See Benjamin N. Cardozo, The Nature of the Judicial

Process 145 (Dover Publ’ns 2005) (1921) (“[T]he labor of judges would be

increased almost to the breaking point if every past decision could be

reopened in every case, and one could not lay one’s own course of bricks

on the secure foundation of the courses laid by others who had gone before

him.”). It promotes respect for the judiciary as a neutral decision-maker

and advances the rule of law. See Gaskins, 866 N.W.2d at 40.

      That being said, the doctrine of “stare decisis is ‘not an inexorable

command.’ ” Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31,

585 U.S. ___, ___, 138 S. Ct. 2448, 2478 (2018) (quoting Pearson v.

Callahan, 555 U.S. 223, 233, 129 S. Ct. 808, 816 (2009)).           There are

instances    in   which   a   court   should   overrule   a   precedent.   In

nonconstitutional cases, the fact that a later court thinks a precedent was

wrongly decided is not, in and of itself, sufficient reason to overrule a

precedent. As a rule of decision, the doctrine of stare decisis does real

work only when a later court thinks a precedent was wrongly decided. If

a later court thinks a precedent was rightly decided, the doctrine of stare
                                      36

decisis is largely unnecessary to justify continued adherence to a

precedent. The real power of the doctrine of stare decisis then is its power

to enshrine wrong decisions. The doctrine “reflects ‘a policy judgment that

“in most matters it is more important that the applicable rule of law be

settled than that it be settled right.” ’ ” State Oil Co. v. Khan, 522 U.S. 3,

20, 118 S. Ct. 275, 284 (1997) (quoting Agostini v. Felton, 521 U.S. 203,

235, 117 S. Ct. 1997, 2016 (1997)).

      To overrule a nonconstitutional precedent it is not enough a

precedent be wrong, instead a precedent must be wrong enough. Wrong

enough means, among other things, a precedent has proved unworkable

in practice, does violence to legal doctrine, or has been so undermined by

subsequent factual and legal developments that continued adherence to

the precedent is no longer tenable. See, e.g., Janus, 585 U.S. at ___, 138

S. Ct. at 2478–79 (identifying factors relevant in determining whether to

overrule precedent, including the quality of the reasoning in the decision,

“the workability of the rule it established, its consistency with other related

decisions, developments since the decision was handed down, and reliance

on the decision”); Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833,

854–55,    112   S. Ct.   2791,   2808–09     (1992)   (identifying   relevant

considerations for stare decisis inquiry).

      This is a high standard. This court has said, “Stare decisis alone

dictates continued adherence to our precedent absent a compelling reason

to change the law.” Book v. Doublestar Dongfeng Tyre Co., 860 N.W.2d

576, 594 (Iowa 2015). A compelling reason to change the law “require[s]

the highest possible showing that a precedent should be overruled before

taking such a step.” Brewer-Strong v. HNI Corp., 913 N.W.2d 235, 249

(Iowa 2018) (quoting McElroy v. State, 703 N.W.2d 385, 394 (Iowa 2005)).
                                     37

      The demanding standard for overruling our precedents has not been

met in this case.   “In Frohwein v. Haesemeyer, 264 N.W.2d 792 (Iowa

1978), we recognized a law action for tortious interference with a bequest.”

Huffey v. Lea, 491 N.W.2d 518, 520 (Iowa 1992). The tort was not and is

not well-founded as a matter of theory or doctrine. See generally John

C.P. Goldberg & Robert H. Sitkoff, Torts and Estates: Remedying Wrongful

Interference with Inheritance, 65 Stan. L. Rev. 335, 337 (2013). That being

said, the tort has been the law of this state for forty-two years. The tort is

recognized in the Restatement (Third) of Torts: Liability for Economic

Harm. See § 19, at 160 (Am. Law Inst. 2020). And the cause of action

“has been recognized in courts of about half the states, including most of

those that have considered the issue.” Id. § 19 reporter’s note a, at 166.

These considerations lead me to conclude Frohwein should not be

overruled.

      Similarly, Huffey strikes me as wrong but not wrong enough to be

overruled. Huffey has not proved to be unworkable in practice. In the

twenty-eight years since Huffey was decided, this court has not considered

another case involving a claim for tortious interference with inheritance or

bequest. The absence of litigation regarding the issue is strong evidence

the Huffey rule has been administered without much difficulty in the

district courts for almost three decades despite its dubious logic.

      There have been few developments in the law that would make

continued adherence to Huffey untenable.         The majority cites several

considerations that favor overruling Huffey, but none of the cited

considerations present anything new. The majority notes, “First, probate

is meant to provide a prompt, efficient, centralized way of resolving issues

relating to a decedent’s estate and getting the estate distributed.” This

was true at the time Huffey was decided. The majority states, “Second,
                                    38

undue influence is a well-developed probate concept.” This was true at

the time Huffey was decided. The majority explains, “Fourth, we question

how an action for tortious interference with an inheritance . . . fits into

Iowa’s legislative scheme.”   The majority then discusses the legislative

scheme. It is the same legislative scheme in place at the time Huffey was

decided.

      The majority’s third rationale for overruling Huffey is simply

disagreement with Huffey. The majority notes that the rationale of Huffey

was not correct. The rationale the majority presents today is largely the

same rationale offered by Chief Justice McGiverin in Huffey.      See 491

N.W.2d at 523–27 (McGiverin, C.J., dissenting). The fact that a precedent

was wrongly decided is not, in and of itself, sufficient reason to overrule

the precedent. Stare decisis, as a rule of decision, only has force when a

later court thinks a precedent was wrongly decided. Stare decisis thus

demands something more. Huffey may have been wrongly decided, but

there are no compelling additional reasons to overrule it now.

      The district court relied on long-standing precedents in instructing

the jury and ruling on the motion for directed verdict. I would adhere to

these precedents under the doctrine of stare decisis. I would affirm the

judgment of the district court on this ground alone. See Book, 860 N.W.2d

at 594.